 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD VINCENT RAY, JR.,                          No. 1:19-cv-00560-AWI-SKO (HC)
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS (Doc. No. 11)
13
                                                        ORDER DISMISSING PETITION FOR
14           v.                                         WRIT OF HABEAS CORPUS
15                                                      ORDER DIRECTING CLERK OF COURT
                                                        TO ENTER JUDGMENT AND CLOSE
16                                                      CASE
      P.L. VASQUEZ, Warden,
17                                                      ORDER DECLINING TO ISSUE
                         Respondent.                    CERTIFICATE OF APPEALABILITY
18

19

20          Petitioner is a state prisoner proceeding in propria persona with a petition for writ of

21   habeas corpus pursuant to 28 U.S.C. § 2254. On May 30, 2019, the Magistrate Judge assigned to

22   the case issued Findings and Recommendation to summarily dismiss the petition for failure to

23   state a cognizable ground for relief. (Doc. No. 11.) This Findings and Recommendation was

24   served upon all parties and contained notice that any objections were to be filed within thirty (30)

25   days from the date of service of that order. Petitioner was granted two extensions of time and

26   filed his objections on August 30, 2019. (Doc. No. 16.)

27          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the Court has conducted a

28   de novo review of the case. Having carefully reviewed the entire file, including Petitioner's
                                                       1
 1   objections, the Court concludes that the Magistrate Judge’s Findings and Recommendation is

 2   supported by the record and proper analysis. Petitioner's objections present no grounds for

 3   questioning the Magistrate Judge's analysis.

 4           In addition to challenging the Magistrate Judge’s determinations, Petitioner presents

 5   additional claims in his objections concerning the underlying conviction and sentence. He claims

 6   that he is actually innocent, that the jury was unreasonable and biased, and that his sentence

 7   constitutes cruel and unusual punishment. The Court notes that Petitioner has already sought

 8   relief on these claims in a petition for writ of habeas corpus filed in the Central District of

 9   California. See Ray v. Cate, Case No. 4:10-cv-01582-YGR (C.D. Cal. 2013).1 The district court

10   denied the petition on the merits on June 6, 2013. Id. Any challenge to the underlying conviction

11   and sentence is therefore successive and must be dismissed. See 28 U.S.C. § 2244(b).

12           The Court declines to issue a certificate of appealability. A state prisoner seeking a writ

13   of habeas corpus has no absolute entitlement to appeal a district court’s denial of his petition, and

14   an appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335-336

15   (2003). The controlling statute in determining whether to issue a certificate of appealability is 28

16   U.S.C. § 2253, which provides as follows:

17           (a)     In a habeas corpus proceeding or a proceeding under section 2255 before a district
     judge, the final order shall be subject to review, on appeal, by the court of appeals for the circuit
18   in which the proceeding is held.
19           (b)    There shall be no right of appeal from a final order in a proceeding to test the
     validity of a warrant to remove to another district or place for commitment or trial a person
20   charged with a criminal offense against the United States, or to test the validity of such person's
     detention pending removal proceedings.
21
             (c)(1) Unless a circuit justice or judge issues a certificate of appealability, an appeal may
22   not be taken to the court of appeals from—
23                    (A) the final order in a habeas corpus proceeding in which the detention
                      complained of arises out of process issued by a State court; or
24
                      (B) the final order in a proceeding under section 2255.
25
             (2) A certificate of appealability may issue under paragraph (1) only if the applicant has
26           made a substantial showing of the denial of a constitutional right.
27
     1
       Judicial notice may be taken of court records. Valerio v. Boise Cascade Corp., 80 F.R.D. 626, 635 n. 1
28   (N.D.Cal.1978), aff'd, 645 F.2d 699 (9th Cir. 1981).
                                                                2
 1          (3) The certificate of appealability under paragraph (1) shall indicate which specific issue
            or issues satisfy the showing required by paragraph (2).
 2

 3          If a court denies a petitioner’s petition, the court may only issue a certificate of

 4   appealability when a petitioner makes a substantial showing of the denial of a constitutional right.

 5   28 U.S.C. § 2253(c)(2). To make a substantial showing, the petitioner must establish that

 6   “reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

 7   been resolved in a different manner or that the issues presented were ‘adequate to deserve

 8   encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting

 9   Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

10          In the present case, the Court finds that Petitioner has not made the required substantial

11   showing of the denial of a constitutional right to justify the issuance of a certificate of

12   appealability. Reasonable jurists would not find the Court’s determination that Petitioner is not

13   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to

14   proceed further. Thus, the Court DECLINES to issue a certificate of appealability.

15          Accordingly, the Court orders as follows:

16          1.      The Findings and Recommendations, filed May 30, 2019 (Doc. No. 11), is

17                  ADOPTED IN FULL;

18          2.      The petition for writ of habeas corpus is DISMISSED WITH PREJUDICE;

19          3.      The Clerk of Court is DIRECTED to ENTER JUDGMENT and CLOSE the file;

20                  and,

21          4.      The Court DECLINES to issue a certificate of appealability.

22
     IT IS SO ORDERED.
23
     Dated: November 21, 2019
24
                                                   SENIOR DISTRICT JUDGE
25

26
27

28
                                                         3
